Exhibit 10.1

 

 

[g2018021322554834983965.jpg]

Mailing Address:

PresbiBio LLC

8845 Irvine Center Drive, Suite 100 Irvine, CA 92618 USA

Tel: +1-949-502-7010

Fax: +1-323-832-8447

 

 

 

February 1, 2018

 

Ms. Casey Lind

Casey.lind1@gmail.com

 

RE:OFFER OF EMPLOYMENT, VIA E-MAIL

 

Dear Ms. Lind:

 

PresbiBio LLC is pleased to offer you an opportunity to join our company as a/an
Chief Operating Officer in the Operations Department located at 8845 Irvine
Center Drive in Irvine. This position will report to Chief Executive Officer.
The terms for this position are outlined below:

 

Title:

Chief Operating Officer

 

 

Level:

Officer

 

 

Start

Date:February 12, 2018

 

 

Pay Rate:

A pay rate of $12,500 paid on a semi-monthly basis (the 15th and the end of the
month). This is an annualized pay of $300,000.

 

 

RSU’s:

You will be awarded 120,000 restricted share units (RSU’s) 50% of which will
vest on December 31, 2020 and 50% of which will vest on December 31, 2022. All
RSUs under the Awards will be subject to forfeiture if you incur a “Termination
of Employment” (as defined by the Plan) prior to the applicable vesting
event/date. All RSUs will become vested in the event that a “Change of Control”
of Presbia (as defined by the Plan) occurs, provided that you have not
previously incurred a Termination of Employment.

Complete terms of the Awards will be set forth in Restricted Share Unit Grants
Agreements which will be provided separately.

 

 

Employment Status:

Exempt, Full-Time

 

This position is considered an exempt position for the purpose of wage-hour law
which means that you will not be eligible for overtime pay for hours actually
worked in excess of 40 hours in a given work week, or 8 hours in a work day.

 

EN ISO 13485 Certified

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

 

As a full-time employee you will also be eligible to participate in all
PresbiBio’s benefit programs. Participation in all benefit programs, except
401(K), begin the first of the month following the date of hire; 401(K) becomes
effective the first of the month following ninety (90) days of employment. All
benefit coverage requires that you complete the required enrollment forms.

 

Should you accept this offer, your continued employment will require both
satisfactory job performance and compliance with PresbiBio policies. Your
compliance with these policies includes your responsibility to respect the
highest level of privacy and confidentiality for all information related to
PresbiBio business.

 

The employment regulations require that you complete a Form W-4 tax form and
Form I-9 upon employment providing verification of your legal right to work in
the U.S. You will need to bring documentation that shows proof of identity and
proof of eligibility to work in the U.S. when you begin employment.

 

This offer is contingent upon satisfactory validation of your background and
reference checks, signing an at-will agreement, an arbitration agreement and a
confidentiality agreement before beginning employment. The “Employment At-Will
Relationship,” is a document which provides that either you or PresbiBio may at
any time terminate the employment relationship between you and PresbiBio for any
reason or no reason, with or without cause, and with or without notice. This
employment at-will relationship will be in effect at all times during your
employment at PresbiBio.

 

To acknowledge your acceptance of this employment offer, please sign and return
this letter as soon as possible. This Offer of Employment remains valid through
February 5, 2018.

 

We look forward to you joining PresbiBio LLC.

 

Sincerely,

 

 

[g2018021322554839383966.jpg]

 

 

Fabian Speights

 

 

Vice President, Human Resources

 

Attachments:

 

At-Will Agreement

 

 

 

 

Arbitration Agreement

 

 

 

 

Confidentiality Agreement

 

 

 

 

Benefits Summary

 

 

 

 

Health Care Reform

 

 

 

 

I-9 Sample

 

 

Accepted:

 

[g2018021322554840383967.jpg]

 

Date: 2/2/2018

 

 

Casey Lind

 

 

 

EN ISO 13485 Certified